Citation Nr: 1417170	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  09-40 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of heat stroke.

3.  Entitlement to service connection for bilateral knee pain.

4.  Entitlement to a higher evaluation for residuals, postoperative right shoulder injury currently assigned an initial noncompensable evaluation prior to February 29, 2012, and 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from December 2004 to December 2008.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the VA Regional Office (RO) in Denver, Colorado.  

The Veteran filed a notice of disagreement regarding his claim of service connection for a back disability in August 2009, the RO, however, granted service connection for the back disability in September 2009.  Accordingly, that issue has not been appealed.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review].

In November 2009, the Veteran requested a hearing before the Board.  The RO scheduled a Video Conference hearing in July 2012.  The Veteran subsequently withdrew his request in July 2012 by a telephone contact and in a written statement.  38 C.F.R. § 20.704(e).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, where entitlement to TDIU is raised by the record at the time of the increased rating claim or during the one-year appeal period following a decision on the increased rating claim, a TDIU claim may be part of an increased rating claim.  The Veteran has not raised the issue of TDIU and there is no evidence of unemployability due to his service-connected disabilities.  For these reasons, the Board finds that the evidence of record has not raised a claim for TDIU, and the claim for TDIU does not need to be adjudicated.


The issue of entitlement to service connection for bilateral knee pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing impairment does not constitute a disability for VA compensation purposes. 

2.  The Veteran does not have residuals of heat stroke.

3.  Prior to February 29, 2012, residuals of postoperative right (major) shoulder injury are manifested by normal range of motion without pain, and abduction to 180 degrees, with flare-ups twice a week after prolonged overhead use.

4.  Beginning February 29, 2012, residuals of postoperative right (major) shoulder injury are manifested by pain with abduction limited to no greater than 140 degrees; there is no ankylosis and no impairment of the clavicle or scapula.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated during service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  Residuals of heat stroke were not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).



3.  The criteria for the assignment of a compensable initial disability rating prior to February 29, 2012 for a right shoulder disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5203 (2013).

4.  The criteria for the assignment of an initial disability rating in excess of 10 percent from February 29, 2012, for a right shoulder disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2009, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the May 2009 notice informed the Veteran of information and evidence necessary to substantiate the claim for entitlement to service connection for heat stroke and hearing loss and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The subsequent notice informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  

In May 2009, the Veteran was further notified of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with both claims, and medical opinions have been sought.  The Board has reviewed the resultant reports and finds that the examinations and opinions of record are adequate for rating purposes.  Specifically, they were conducted based on a review of the pertinent information in the claims file and a complete examination of the Veteran.  The opinions offered were accompanied by reasonable rationales that are supported by the clinical evidence.  The Board acknowledges that the Veteran claims that they tested speech recognition with the same 5-7 words which he memorized during the evaluation.  The Board does not find that this statement by the Veteran shows that the June 2009 VA Audio examination was inadequate.  The Board also notes that the Veteran's representative has requested a contemporaneous examination.  The issue before the Board is whether service connection can be granted for the Veteran's hearing loss.  As explained below, the Veteran has not provided evidence showing a hearing loss disability pursuant to 38 C.F.R. § 3.385 at any time during the period on appeal.  The Veteran has been provided an Audio VA examination.  There is no requirement that the Veteran receive a second examination since his last VA examination was adequate.  Although not normally a consideration for service connection claims, the Veteran has also not alleged that his hearing loss disability has worsened since his last examination.  The Board finds that the duty to assist has been fulfilled.

As to the issue of a higher evaluation for the shoulder disability, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In May 2009, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for a shoulder disability.  Service connection was subsequently granted, and the Veteran appealed the noncompensable evaluation assigned for the shoulder disability effective December 13, 2008.  Later, the RO assigned a 10 percent evaluation effective February 29, 2012.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.  Regardless, in a letter dated in May 2009, the AOJ notified the Veteran of the process by which disability ratings and effective dates are determined.  The Veteran has been adequately notified of the information and evidence necessary to substantiate his claim for a higher rating.

As to the issue of a higher evaluation for the shoulder disability, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claim twice.  The duty to assist has been fulfilled.

Laws and Regulations for Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  VA may favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Service Connection for Bilateral Hearing Loss Disability

Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  It is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2013).

The Board notes that the Court has observed that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran's service records indicate that on enlistment examination in June 2004, puretone thresholds on audiometric testing for 500, 1000, 2000, 3000, and 4000 Hertz were 5, 0, 5, 0, and 0 in the left ear and 5, 0, 0, 0 and 0 in the right ear.  

In December 2004, puretone thresholds on audiometric testing for 500, 1000, 2000, 3000, and 4000 Hertz were 10, 5, 10, 0, and 10 in the left ear and 5, 0, 10, 0, and 5 in the right ear.  

On March 17, 2008, puretone thresholds on audiometric testing for 500, 1000, 2000, 3000, and 4000 Hertz were 15, 15, 15, 10 and 35 in the left ear and 15, 10, 15, 0, and 0 in the right ear.  On March 19, 2008, puretone thresholds on audiometric testing for 500, 1000, 2000, 3000, and 4000 Hertz were 15, 15, 15, 10 and 40 in the left ear and 15, 10, 10, 10, and 5 in the right ear.  On March 20, 2008, puretone thresholds on audiometric testing for 500, 1000, 2000, 3000, and 4000 Hertz were 15, 15, 15, 10 and 35 in the left ear and 10, 5, 15, 0, and 5 in the right ear.  In November 2008, puretone thresholds on audiometric testing for 500, 1000, 2000, 3000, and 4000 Hertz were 10, 10, 5, 10, and 35 in the left ear and 15, 0, 10, 0, 0, and 5 in the right ear.  

The Board acknowledges that the Veteran's hearing was tested three times in March 2008 on March 17th, March 19th and March 20th.  On March 19th, the Veteran's hearing loss for 4000 Hertz was 40 in the left ear.  The other hearing tests conducted in March 2009 noted 35 for 4000 Hertz in the left ear.  Also since that time, the Veteran's hearing tests results have consistently shown 35 for the left ear at 4000 Hertz and therefore, there is no other evidence that the Veteran's hearing loss meets the requirements under 38 C.F.R. § 3.385 for a disability.

In June 2009, the Veteran was afforded a VA Audio examination.  Puretone thresholds on audiometric testing for 500, 1000, 2000, 3000, and 4000 Hertz were 10, 5, 10, 15, and 35 in the left ear and 10, 10, 10, 5, and 5 in the right ear.  Speech recognition scores were 94 percent in the right ear and 98 percent in the left ear.  The examiner concluded that he had hearing sensitivity within normal limits bilaterally.  In explaining his opinion on tinnitus, the examiner did note that the Veteran had hearing damage during service and noted hearing loss at 4 KHz in the left ear.  Despite this, the examination results continued to show no hearing loss disability that would meet the requirements of 38 C.F.R. § 3.385.

In VA treatment record dated in September 2009, puretone thresholds on audiometric testing for 500, 1000, 2000, 3000, and 4000 Hertz were 10, 10, 10, 5, and 35 in the left ear and 10, 10, 15, 0, nad 0 in the right ear.  Speech recognition scores were 100 percent in both ears.  The examiner noted that the service treatment records showed a noted shift in the left ear from reference audiogram 2004 to 2008 in the left ear.  The examiner noted that the right ear had normal hearing for all frequencies tested and the Veteran had a mild notch at 4000 Hertz in the left ear.  

Having carefully reviewed the evidence pertaining to this claim, the Board finds that service connection for hearing loss in either ear is not warranted.  While the evidence reveals that the Veteran was a combat engineer during service which likely included exposure to loud noise, at no time either during service or since service has the Veteran's left or right ear hearing loss been of such severity as to be considered a disability pursuant to 38 C.F.R. § 3.385.  In this case the evidence demonstrates that the Veteran does not have bilateral hearing loss disability.  As such, his claim of entitlement to service connection must be denied.

The Board has also considered the Veteran's statements concerning the etiology of this claimed disability, and the lay statements.  The Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, while the Board recognizes that the Veteran is sincere in his belief that his current hearing problems are related to his time in service, he is not otherwise competent to state whether his hearing loss is related to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

Notably, the Veteran has neither identified nor submitted any evidence which shows that the Veteran's hearing loss should be considered a disability pursuant to 38 C.F.R. § 3.385.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss disability, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Entitlement to service connection for heat stroke

The Veteran claims that he has residuals of heat stroke.  

Service treatment record document that in July 2008, the Veteran was treated after having fever, vomiting, cramps and a seizure.  The Veteran had been working outside in extreme heat in full gear.  He was diagnosed with seizure and heat cramps and was given IV Fluids.  The diagnosis seems to be refined a few days after the initial diagnosis to heat cramp and syncope.

The Veteran was afforded a VA examination in June 2009.  The Veteran gave a history of his heat stroke experience that he fainted while working in extreme heat.  The Veteran reported that he was put on light duty for the rest of the week.  The Veteran denied having any problems with the heat since this experience or difficulty in fulfilling his job requirements in the heat after this event.  The Veteran reported that he finished his tour of duty in Iraq and never had further symptoms due to the heat.  After examining the Veteran for residual of heat stroke, the Veteran was found to be completely normal.  He was diagnosed with heat stroke, resolved with no residuals.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for heat stroke.  Although the Veteran was treated for heat cramps during service, there appears to be no residuals from this experience.  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran submitted a statement in August 2009 claiming that he had an intolerance to heat and can feel the effects of the heat quickly.  The Veteran believed that these were residuals of heat stroke.  In his September 2009, the Veteran also noted residuals of heat stroke included sensitivity to hot weather and hot flashes (sweating for no real reason).  

First, the Board finds that the Veteran's statement contradicts the statements that he made during in June 2009 examination.  At the time of the examination, he claimed no residuals of problems with the heat since service.  The Board therefore concludes that the Veteran's current assertions of residuals of heat stroke are not credible.  

Furthermore, to the extent that the Veteran has asserted that his claimed symptoms are residuals of heat stroke during service, the Board notes that in this instance such assertions are beyond his competence as a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not competent to report that his sensitivity to heat and having hot flashes are due to heat stroke during service.  In this case, there is no competent nexus evidence. 

The grant of service connection requires competent and credible evidence to establish a diagnosis and relate the diagnosis to the Veteran's service.  While the record contains evidence that he was treated for heat cramps and syncope during service, it does not appear that he has any residuals from this experience or any current disability related to heat cramps during service.  

The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2013).  Absent reliable lay or medical evidence relating the claimed disabilities to service, the Board concludes that the claim of entitlement to service connection for a heat stroke disability must be denied. 


Entitlement to a higher evaluation for a right shoulder disability.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

There are several diagnostic codes which pertain to limitation of motion or disabilities of the shoulder.  Under Diagnostic Code 5200, which pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerous move as one piece), a 30 percent evaluation is warranted when there is favorable ankylosis of the major upper extremity with abduction to 60 degrees and the ability to reach the mouth and head with the major upper extremity.  A 40 percent evaluation is warranted when the ankylosis in the major upper extremity is intermediate between favorable and unfavorable. A 50 percent evaluation is warranted when there is unfavorable ankylosis with abduction limited to 25 degrees from the side.

Under Diagnostic Code 5201, which pertains to limitation of motion of the arm, a 20 percent evaluation is warranted when range of motion of the major upper extremity is limited to the shoulder level.  A 30 percent evaluation is warranted when range of motion of the major upper extremity is limited to midway between the side and shoulder levels.  A 40 percent evaluation is warranted when range of motion of the major upper extremity is limited to 25 degrees from the side. 

Under Diagnostic Code 5203, which pertains to impairment of the clavicle or scapula, a 10 percent evaluation is warranted where there is malunion of the clavicle or scapula of the major upper extremity; or where there is nonunion of the clavicle or scapula of the major upper extremity without loose movement.  A 20 percent evaluation is warranted where there is nonunion of the clavicle or scapula of the major upper extremity with loose movement; or where there is dislocation of the major upper extremity clavicle or scapula. 

Normal range of motion for the shoulder is 180 degrees of forward elevation and abduction, and 90 degrees of external and internal rotation.  See 38 C.F.R. § 4.71a, Plate I.

The Veteran's right shoulder disability is currently evaluated as noncompensable prior to February 29, 2012 and 10 percent thereafter.

For the period prior to February 29, 2012, there are service treatment records and a June 2009 VA examination of record.

During the Veteran's service, the Veteran dislocated his right shoulder and underwent a labral tear repair with four Mitek suture anchors.  

In June 2009, the Veteran was afforded a VA examination.  It was reported that the Veteran was right-handed.  The Veteran reported that he had not had any dislocations since the surgery.  The Veteran also reported having no pain, stiffness, etc.  He had a slight weakness at times, especially with overhead use or carrying something heavy.  He noted that work was no affected, and he was able to function in his occupation.  He experienced flare-ups twice a week with prolonged overhead use of the right arm or carrying something heavy.  Pain during flare-ups goes from 0/10 to 5/10 which is relieved by bringing arms down within 10 minutes.  He did not take any medication for his shoulder disability.  Upon examination, there was no swelling, tenderness, or instability.  There were three portals that were well-healed.  Scars were 1 centimeter by 1 millimeter, barely visible and nontender.  The scars were smooth without inflammation or ulceration and normally pigmented.  There was no gross asymmetry or distortion of features.  Range of motion of the right shoulder was completely normal without pain.  Forward flexion and abduction were both to 180 degrees.  Internal and external rotations were both to 90 degrees without pain.  With repetition, there was no change in active or passive range of motion during repeat testing against resistance and no additional loss of range of motion were observed for the shoulder due to painful motion, weakness, impaired endurance, incoordination, or instability.  The examiner diagnosed the Veteran with status post right shoulder arthroscopy with labral repair and anchors with normal range of motion, occasional discomfort with overhead use, and prolonged lifting.

X-rays of the right shoulder completed at that time in June 2009 noted an unremarkable appearance without acute fracture, bony malalignment, productive or erosive change identified.  A 7 millimeter oviod in the humeral head region was noted as probably a bone island.

The Veteran was granted service connection for his right shoulder disability in June 2009 and was evaluated under Diagnostic Code 5201, for limitation motion of the arm.  The RO assigned a noncompensable evaluation.  Having reviewed the evidence pertaining to this claim for the period prior to February 29, 2012, the Board concludes that a compensable evaluation for the Veteran's right shoulder disability is not warranted.  In this regard, the Board observes a higher evaluation requires evidence showing motion limited to the shoulder level.  Such is not shown by the evidence of record.  Rather, the June 2009 VA examination showed range of motion of the right shoulder was completely normal and without pain.  Forward flexion and abduction were both to 180 degrees and internal and external rotation were both to 90 degrees.  Accordingly, a compensable evaluation based on limitation of motion of the arm for this period is not for application.

The Board has considered whether a higher evaluation might be applicable based on other various criteria for evaluation of shoulder or arm disability or arthritis.  There is no indication in the June 2009 VA examination report or in the x-ray evidence that the Veteran has arthritis of his right shoulder.  Therefore, diagnostic code 5003 or 5010 are not for application.  There is no objective evidence of ankylosis that would warrant a higher evaluation.  Moreover, the evidence reflects that there is no impairment of the clavicle or scapula. The Board acknowledges that the June 2009 examination report documented the Veteran's reports of having pain of 5/10 with prolonged overhead use twice a week, but there is no applicable diagnostic code that would provide a compensable evaluation for these types of flare-ups.  Thus, the Board finds that a noncompensable evaluation is appropriate for the period prior to February 29, 2012.

For the period beginning February 29, 2012, there is a VA examination report of record showing the Veteran's right shoulder impairment.

In February 2012, the Veteran was afforded a VA examination for his right shoulder disability.  The examiner diagnosed the Veteran with tear of the right labrum, status-post surgical repair of the right labrum with residual pain and limited range of motion of the right shoulder.  The Veteran reported that the pain was 0/10 at rest and 5-7/10 with activity.  The Veteran reported that flare-ups did not impact the function of the shoulder and/or arm.  Flexion was to 140 or 160 degrees.  It is unclear what degree pain begins, but either degree does not allow for a higher evaluation so no remand is needed for further determination.  Objective painful motion began at 150 degrees.  Right shoulder abduction was to 140 degrees with pain beginning at 140 degrees.  Left shoulder was to 180 degrees with no painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions.  After repetitions, right shoulder flexion was to 140 degrees and abduction was 140 degrees.  The examiner noted that there was additional limitation in range of motion of the shoulder and arm following repetitive-use testing and there was functional loss as well.  Specifically, there was less movement than normal of the right shoulder and pain on movement.  Muscle tests were normal.  There was no ankylosis shoulder joint, but the Hawkins' Impingement Test was positive.  The empty can test and the external rotation strength tests were negative.  The lift-off subscapularis test was positive.  Although there was a history of mechanical symptoms, there was no history of recurrent dislocation.  The crank apprehension and relocation test was positive.  The cross-body adduction test was negative.  An x-ray was conducted at the time of the VA examination and was compared to the x-ray taken at the time of the June 2009 VA examination.   There was no displaced fracture or gross dislocation.  Acromioclavicular joint and cocacoclavicular interval were grossly preserved.

Beginning February 29, 2012, the RO assigned a 10 percent for the Veteran's right shoulder disability due to pain and limitation of motion pursuant to Diagnostic Code 5201.  Having reviewed the evidence pertaining to this claim beginning February 29, 2012, the Board concludes that an evaluation in excess of 10 percent for the Veteran's right shoulder disability is not warranted.  In this regard, the Board observes that the current 10 percent evaluation contemplates pain and limitation of motion.  A higher evaluation requires evidence showing motion of the major arm limited to the shoulder level.  Such is not shown by the evidence of record.  Rather, at worst, the Veteran's right shoulder abduction was limited to 140 degrees.  Accordingly, an evaluation in excess of 10 percent based on limitation of motion of the arm is not for application at any point during the appeal period. 

The Board has considered whether a higher evaluation might be applicable based on other various criteria for evaluation of shoulder or arm disability. There is no objective evidence of ankylosis that would warrant a higher evaluation.  Moreover, the evidence reflects that there is no impairment of the clavicle or scapula.  The examiner also noted that the Veteran had no arthritis.

The Board acknowledges that the Veteran's representative argument that the Veteran should receive the minimum compensable rating for a shoulder disability which is 20 percent.  38 C.F.R. § 4.59.  Section 4.59 indeed notes that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for that joint.  First, the Board notes that Section 4.59 notes the minimum compensable rating for that joint and not that diagnostic code.  It is true that the minimum compensable rating for Diagnostic Code 5201 is 20 percent but the minimum compensable evaluation for the shoulder joint is 10 percent under Diagnostic Code 5203.  Furthermore, pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment. The Court agreed that pain alone as a basis for a higher rating would produce such "absurd results" as for example where a claimant who experiences very slight pain throughout the range of motion of the knee would receive a 50% disability rating under DC 5261 and a 30% disability rating under DC 5260, whereas a claimant who experiences actual limitation of flexion to 30 degrees and limitation of extension to 20 degrees would only receive disability ratings of 20% and 30% respectively.).  Thus, the Board finds that the 10 percent evaluation discussed herein is appropriate.

The Board accepts that the Veteran has experienced functional impairment, pain, and pain on motion.  See DeLuca. The Board also finds the Veteran's own reports of symptomatology to be credible and has considered the functional impact of painful motion to include on use and following repetitive motion.  Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation under diagnostic codes pertinent to the arm and shoulder when considering such factors as pain, weakness, and incoordination.  In essence, the more probative evidence consists of that prepared by neutral skilled professionals, who conducted range of motion studies, and such evidence demonstrates that the evaluation assigned herein is appropriate.  At no point in time during the period of time contemplated by this claim has the evidence shown that the criteria for a higher rating are met or approximated. 

Extraschedular Consideration

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected right shoulder disability is manifested by signs and symptoms such as pain and weakness, which impairs his to do work with his arms overhead for long periods.  (See, e.g., February 2012 VA examination)  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the shoulder and arm provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202, and 5203 (providing ratings on the basis of ankylosis, arm limitation of motion, humerus impairment and clavicle or scapula impairment).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment working with his arms over his head for long periods.  In short, there is nothing exceptional or unusual about the Veteran's right shoulder disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his right shoulder disability has caused him to miss work or has resulted in any hospitalizations.  Therefore, the Veteran's service-connected right shoulder disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for residuals of heat stroke is denied.

Entitlement to an initial compensable evaluation for a right shoulder disability prior to February 29, 2012 is denied.  

Entitlement to an initial evaluation in excess of 10 percent for right shoulder disability beginning February 29, 2012 is denied.


REMAND

The Veteran filed a claim in April 2009 after his discharge from active duty for bilateral knee pain.  The Veteran reported in his notice of disagreement that he continued to have popping and discomfort in his knees since service.  In his Form 9, the Veteran reported that his knees lock-up and have pain.  He noted that he could not work on his knees for any extended period of time.  Although he was provided an examination in June 2009 which included a diagnosis for bilateral knee strain (rarely symptomatic with popping sensation relieved with stretching exercises), the examiner did not provide an opinion as to whether his bilateral knee diagnosis was related to his military service.  For these reasons, the Board finds that an opinion is necessary to determine whether his current diagnosis is related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all recent VA treatment records since September 2009 and associate them with the claims file.

2.  Schedule a VA examination to determine the nature and etiology of the Veteran's claimed bilateral knee disabilities.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify all currently present knee disabilities.  With respect to any currently present knee disability, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to any disease or injury in service. 

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

3.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


